Case 3:20-cv-03390-X Document 17 Filed 05/19/21   Page 1 of 16 PageID 6858



                        Case No. 3:20-cv-03390-X


            IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS


               In re: Highland Capital Management, L.P.,
                                           Debtor.



                            James Dondero,
                                           Appellant,
                                      v.
               Highland Capital Management, L.P., et al.,
                                            Appellee.



          On Appeal from the United States Bankruptcy Court for
            the Northern District of Texas, Case No. 19-34054
                  Hon. Stacey G.C. Jernigan, Presiding


                    REPLY BRIEF OF JAMES DONDERO


                                 John T. Wilson IV
                                 Bryan C. Assink
                                 William R. Howell, Jr.
                                 BONDS ELLIS EPPICH SCHAFER JONES LLP
                                 420 Throckmorton Street, Suite 1000
                                 Fort Worth, Texas 76102
                                 (817) 405-6900 telephone
                                 (817) 405-6902 facsimile

                                 ATTORNEYS FOR APPELLANT JAMES
                                 DONDERO
  Case 3:20-cv-03390-X Document 17 Filed 05/19/21                          Page 2 of 16 PageID 6859



                                      TABLE OF CONTENTS

                                                                                                          Page

TABLE OF CONTENTS .........................................................................................1


TABLE OF AUTHORITIES ..................................................................................2


INTRODUCTION....................................................................................................3


THE SUBJECT 9019 SETTLEMENT AFFORDS JUNIOR INTERESTS
PRIORITY OVER SENIOR INTERESTS IN VIOLATION OF THE
ABSOLUTE PRIORITY RULE AND THE APPELLANT IS BUT ONE
SUCH CASE OF THIS IMPERMISSIBLE TREATMENT ...............................4


APPELLEE POINTS TO IMPLIED FACT FINDINGS WHICH ARE
NOT SUPPORTED BY EVIDENCE IN THIS RECORD ..................................9


CONCLUSION & PRAYER ................................................................................13

CERTIFICATE OF SERVICE ............................................................................14

CERTIFICATE OF COMPLIANCE ..................................................................15




REPLY BRIEF OF APPELLANT JAMES DONDERO                                                                  PAGE 1
  Case 3:20-cv-03390-X Document 17 Filed 05/19/21                            Page 3 of 16 PageID 6860



                                    TABLE OF AUTHORITIES

Czyzewski v. Jevic Holding Corp.,
   137 S. Ct. 973 (2017) ........................................................................................5, 9

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc.
   v. Anderson, 390 U.S. 414, 424 (1968) ......................................................5, 6, 12

SEC v. American Trailer Rentals Co.,
  379 U.S. 594 (1965).............................................................................................. 6

In re AWECO, Inc.,
    725 F.2d 293 (5th Cir. 1984) ............................................... 3, 4, 6, 7, 8, 9, 10, 13

Gibbs & Bruns LLP v. Coho Energy, Inc.
   (In re Coho Energy, Inc.),
   395 F.3d 198, 202-03 (5th Cir. 2004) ................................................................... 7

In re Jackson Brewing Co.,
    624 F.2d 599, 602 (5th Cir. 1980) ......................................................................12

In re Boston & Providence R. Corp.,
    673 F.2d 11, 12 (1st Cir. 1982) ...........................................................................13

Motorola, Inc. v. Official Comm. of Unsecured Creditors
  (In re Iridium Operating, LLC),
  478 F.3d 452, 464-65 (2d Cir. 2007) ..................................................5, 6, 8, 9, 10

Official Comm. of Unsecured Creditors v. CIT Grp./Bus. Credit, Inc.
   (In re Jevic Holding Corp.),
   787 F. 3d 173, 184 (3d Cir. 2015) ......................................................5, 6, 8, 9, 10

Energy Future Holdings Corp. v. De. Trust Co.,
  648 Fed. Appx. 277, 283 (3d Cir. 2016)............................................................... 8

In re Highland Capital Mgmt., L.P.,
    No. 19-12239 (CSS), Doc. 181, (Bankr. D. Del. Dec. 3, 2019) ...................10, 11

In re Neshaminy Office Bldg. Assocs.,
    62 B.R. 798, 804 (E.D. Pa. 1986) .......................................................................12




REPLY BRIEF OF APPELLANT JAMES DONDERO                                                                      PAGE 2
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21         Page 4 of 16 PageID 6861



                                 INTRODUCTION

      While Appellee goes to great length to explain away, justify, or distinguish

the bankruptcy court’s failures in approving the settlement, Appellee is unable to

change the facts: the settlement violates the absolute priority rule, but even if that

were not at issue, there is insufficient evidence in the record to support approval of

the settlement. Moreover, there is no evidence regarding key claims being both

released and compromised under the settlement.

      Appellee is correct when it says, “[t]o constitute an abuse of discretion, the

[bankruptcy] court’s decision must be either premised on an application of the law

that is erroneous, or on an assessment of the evidence that is clearly erroneous.”

Brief of Appellee, at 2. Here, the bankruptcy court’s order is premised on both.

In violation of the standard promulgated by In re AWECO, Inc., 725 F.2d 293 (5th

Cir. 1984), the bankruptcy court approved a settlement that is not “fair and equitable”

because it violates the absolute priority rule. But even if the settlement were “fair

and equitable,” the bankruptcy court’s record was insufficient for the bankruptcy

court to “canvas the issues” under its “quasi-inquisitorial” role to approve the

settlement. For these reasons, the law of the Fifth Circuit is clear that reversal and

remand is required.




REPLY BRIEF OF APPELLANT JAMES DONDERO                                          PAGE 3
     Case 3:20-cv-03390-X Document 17 Filed 05/19/21             Page 5 of 16 PageID 6862



       A. The Subject 9019 Settlement Affords Junior Interests Priority Over
          Senior Interests in Violation of The Absolute Priority Rule and the
          Appellant is But One Such Case of this Impermissible Treatment

           Appellee entered into a settlement that prejudices other creditors and parties

in interest in favor of Mr. Terry and his wholly-owned company, Acis. Under the

settlement, both Mr. Terry and Acis receive superior treatment in violation of the

absolute priority rule and the Fifth Circuit’s “fair and equitable” standard outlined

in AWECO.1 While there are other reasons that justify the reversal and remand of

the bankruptcy court’s order approving the settlement, Appellee’s disregard for the

law of this Circuit is the most striking and prejudicial to Appellant, other creditors

and parties in interest, and the bankruptcy process as a whole.

           Appellant made the following argument to the bankruptcy court below:

               Third, as the Fifth Circuit has repeatedly said in AWECO, Cajun
               Electric, AGE Refining, and other cases, a settlement must be fair
               and equitable. As the Court is fully aware, fair and equitable is a
               term of art for the so-called absolute priority rule that requires that
               senior debt be fully satisfied before there is any return for junior
               debt. But fair and equitable also brings into play the corollary for
               the absolute priority rule, and that is that senior debt is only
               entitled to full payment and not to a greater return, a windfall, that
               comes at the expense of equal or junior debt or equity.

R. 003069 (argument from D. Michael Lynn); see also R. 003070-71.

           One example of an absolute priority rule violation causing the Appellant harm

is a $355,000 cash payment to an individual (Mr. Terry) on account of an entity’s


1
    See Brief of Appellant, p. 25-28.


REPLY BRIEF OF APPELLANT JAMES DONDERO                                                   PAGE 4
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21           Page 6 of 16 PageID 6863



alleged claim which was not filed against the Debtor’s estate. (R. 000011, 000035,

002068, 002195, 002210, 006102). The Debtor’s representative testified that the

Debtor did not have liability for this alleged debt and that the Debtor did not control

the entity against whom the debt was asserted. (R.002985, at p. 195:16-17). Because

this was not a valid claim against the Debtor’s estate, the “claim” is therefore junior

to the Appellant’s general unsecured claims against the estate. The Debtor’s reasons

for wanting to make the payment are thus irrelevant – the payment violates the

absolute priority rule and renders the settlement impermissible under the law of this

Circuit.

      This is not a Circuit where, “ . . . [when] factors weigh heavily in favor of

approving a settlement, the bankruptcy court, in its discretion, could endorse a

settlement that does not comply in some minor respects with the priority rule . . . .”

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating,

LLC), 478 F.3d 452, 464-65 (2d Cir. 2007); accord Official Comm. of Unsecured

Creditors v. CIT Grp./Bus. Credit, Inc. (In re Jevic Holding Corp.), 787 F. 3d 173,

184 (3d Cir. 2015), rev’d on other grounds by Czyzewski v. Jevic Holding Corp.,

137 S. Ct. 973 (2017). The Fifth Circuit does not give a bankruptcy court discretion

to approve a settlement with even minor deviations from the absolute priority rule:

           With regard to approval of compromises that form part of a plan
           of reorganization, an even more definite rule limits the exercise of
           discretion. A court may approve such a compromise or settlement
           only when it is “fair and equitable.” Protective Committee v.

REPLY BRIEF OF APPELLANT JAMES DONDERO                                            PAGE 5
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21           Page 7 of 16 PageID 6864



         Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157, 1163, 20 L. Ed. 2d
         1 (1968); Matter of Jackson Brewing Co., supra, 624 F.2d at 602.
         The words “fair and equitable” are terms of art – they mean
         that “senior interests are entitled to full priority over junior
         ones.” SEC v. American Trailer Rentals Co., 379 U.S. 594, 85 S.
         Ct. 513, 13 L. Ed. 2d 510 (1965); Protective Committee v.
         Anderson, supra, 390 U.S. at 441, 88 S. Ct. at 1171. If a court
         approves a settlement as part of a reorganization plan absent
         reasonable assurance that the settlement accords with the fair and
         equitable standard, that court has abused its discretion.

         The facts of this case pose the following question: in the period
         prior to confirmation of a reorganization plan must the
         bankruptcy court apply the fair and equitable standard in
         considering a priority creditor's objections to a settlement?
         ...

         Our understanding of bankruptcy law’s underlying policies leads
         us to make a limited extension of the fair and equitable standard:
         a bankruptcy court abuses its discretion in approving a
         settlement with a junior creditor unless the court concludes
         that priority of payment will be respected as to objecting senior
         creditors.

AWECO, 725 F.2d 293, 298 (emphasis added); contra Jevic, 787 F.3d at 184 (“The

inquiry outlined in Iridium better accounts for [settlement] concerns, we think, than

does the per se rule of AWECO”). Because minor deviations from the absolute

priority rule are not permitted under the per se rule of this Circuit, “the comparatively

minimal cash payments in the [s]ettlement[,]” are not permitted. See Brief of

Appellee, at 24. The $355,000 payment to Mr. Terry alone requires reversal and

remand because it is on account of a “claim” junior to Appellant’s general unsecured




REPLY BRIEF OF APPELLANT JAMES DONDERO                                            PAGE 6
    Case 3:20-cv-03390-X Document 17 Filed 05/19/21        Page 8 of 16 PageID 6865



claims. No amount of fact-finding, implied or otherwise, saves this settlement under

the AWECO standard.

          On this issue, Appellee argues that the Appellant lacks standing to raise this

issue because he is not affected by “the comparatively minimal cash payments in the

[s]ettlement” which “are nominal within the economics of this case, and were not

objected to by any party that would be affected by them[.]” Brief of Appellee, at 24.

But the Appellant is a creditor of this bankruptcy estate (R. 2344)2; he filed Proof of

Claim Nos. 141, 142,3 & 145; and he is harmed when an interest junior to his receives

superior treatment. See Gibbs & Bruns LLP v. Coho Energy, Inc. (In re Coho Energy,

Inc.), 395 F.3d 198, 202-03 (5th Cir. 2004) (under the “person aggrieved” test, “the

appellant must show that he was ‘directly and adversely affected pecuniarily by the

order of the bankruptcy court’”). As shown below, the Appellant is a “person

aggrieved” by this settlement because it affords junior interests priority over senior

ones. See AWECO, 725 F.2d at 298. And, regardless, the absolute priority rule

deviations in this settlement are not as de minimis as the Debtor implies in its brief.

Together, the three additional Terry claims result in direct payments to Terry of

nearly $900,000 which are paid immediately upon the Effective Date, not pro rata




2
    See also Brief of Appellee, at 39.

3
 See also (R.306) James Dondero’s Objection to Debtor’s Proposed Assumption of Executory
Contracts [Docket No. 1784].


REPLY BRIEF OF APPELLANT JAMES DONDERO                                           PAGE 7
    Case 3:20-cv-03390-X Document 17 Filed 05/19/21               Page 9 of 16 PageID 6866



and piecemeal over time as is the case with general unsecured creditors, who receive

payment at an undetermined point in the future as the Debtor “monetizes” its

remaining assets (R. 2133, 2148, 2151).4 General unsecured creditors were impaired

under the Debtor’s first plan filed in September 2020 and were to be paid less than

100% on account of their claims (R. 220, 2049).5 Now, months later, when estimated

recoveries under the Debtor’s confirmed Fifth Amended Plan are to be even less, the

favored treatment to Mr. Terry is even more striking (R. 264, 310, 320, 323, 328).6

         The Appellee explicitly tries to push this Court to deviate from the AWECO

standard by relying on a 2016 decision from the Third Circuit which preferred

Iridium to AWECO. Brief of Appellee, at 39 (citing Energy Future Holdings Corp.

v. De. Trust Co., 648 Fed. Appx. 277, 283 (3d Cir. 2016) (“As we observed in In re

Jevic Holding Corp., 787 F.3d 173 (3d Cir. 2015) . . . core bankruptcy principles,


4
  “Following the Effective Date, the Claimant Trust will administer the Claimant Trust Assets
pursuant to this Plan and the Claimant Trust Agreement. The Reorganized Debtor will administer
the Reorganized Debtor Assets and, if needed, with the utilization of a Sub-Servicer, which
administration will include, among other things, managing the wind down of the Managed Funds.
The Reorganized Debtor will distribute all proceeds from the wind down to the Claimant Trust, as
its limited partner, and New GP LLC, as its general partner, in each case in accordance with the
Reorganized Limited Partnership Agreement. Such proceeds, along with the proceeds of the
Claimant Trust Assets, will ultimately be distributed to the Claimant Trust Beneficiaries as set
forth in this Plan and the Claimant Trust Agreement.” (R. 2151).
5
    See Liquidation Analysis [Docket No. 1173-1], p. 4 of 8, filed on October 15, 2020.
6
  See Debtor’s Amended Disclosure Statement [Docket No. 1473], Order Approving Disclosure
Statement [Docket No. 1476] Fifth Amended Plan (as Modified) [Docket No. 1808], and Plan
Supplement [Docket No. 1875], p. 4 of 8 (showing estimated recoveries to general unsecured
creditors of 71.32% as of February 1, 2021). See also Order Confirming Fifth Amended Plan
[Docket No. 1943].


REPLY BRIEF OF APPELLANT JAMES DONDERO                                                    PAGE 8
    Case 3:20-cv-03390-X Document 17 Filed 05/19/21               Page 10 of 16 PageID 6867



such as the absolute priority rule . . . which apply in the plan confirmation process,

are not categorically applied in the settlement context. Instead, we adopted a flexible

approach that permits the approval of settlement that may not comply with such rules

. . . ”). This Court should reject Appellee’s attempt apply a different circuit’s

standard here. The Fifth Circuit’s AWECO standard applies; it has been good law

for almost four decades; and the more permissive 2007 Iridium standard pushed by

Appellee is gradually being eviscerated by the Supreme Court.7 But even if the

AWECO standard did not apply to this matter, the bankruptcy court’s implied fact

findings claimed by the Appellee do not satisfy the more permissive Iridium

standard.

     B. Appellee Points to Implied Fact Findings
        Which are Not Supported by Evidence in This Record

        Although the settlement patently fails the Fifth Circuit’s AWECO standard,

the record before the bankruptcy court also lacked evidence to support approval of

the settlement under a more permissive standard.

        The Appellee correctly states that, “[a] reviewing court may assume that the

trial court made an implied finding consistent with its general holding so long as the

implied finding is supported by evidence.” Brief of Appellee, at 2. Here, however,



7
 See Jevic, 137 S. Ct. 973 (2017 reversal of Third Circuit’s 2015 support of Iridium by Jevic, 787
F. 3d 173, but with an opinion limited to structured dismissals such that the Iridium standard is not
yet fully eliminated).


REPLY BRIEF OF APPELLANT JAMES DONDERO                                                       PAGE 9
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21      Page 11 of 16 PageID 6868



the record lacks evidence to support the purported fact findings Appellee suggests

were made by the bankruptcy court. To distract from this issue, Appellee cites the

bankruptcy court’s familiarity with proceedings in a different bankruptcy case as

supporting the bankruptcy court’s holding in approving the settlement in this case.

Brief of Appellee, p. 2-8, 36. But this is improper and something which Judge

Sontchi in Delaware (the initial bankruptcy judge assigned to this Bankruptcy Case)

explicitly eschewed when considering transferring this bankruptcy case to Dallas:

         THE COURT: Yeah, I was going to say that's kind of an
         16 interesting argument, because actually it assumes Judge
         17 Jernigan's going to ignore the rules of evidence in making
         18 factual findings, because you're limited to the record before
         19 you on a specific motion. And what fact you may have learned
         20 with regard to something a person has done, maybe that goes
         21 into questions of credibility on cross-examination or direct
         22 testimony, but to actually base your decision on a fact that's
         23 not in the record for the specific proceeding would be
         24 improper.

In re Highland Capital Mgmt., L.P., No. 19-12239 (CSS), Doc. 181, at 90 of 137

(Bankr. D. Del. Dec. 3, 2019) (R. 57, 77).

      Appellee must resort to this argument because the record within this specific

proceeding does not support the bankruptcy court’s holding in approving the

settlement –    even under a       more permissive      standard   than   AWECO.

Compare AWECO, 725 F.2d 293, to Iridium, 478 F.3d 452, and Jevic, 787 F.3d 173.

But under the Federal Rules of Evidence, the entirety of the record before the

bankruptcy court on the 9019 Motion does not by default or extension include

REPLY BRIEF OF APPELLANT JAMES DONDERO                                       PAGE 10
    Case 3:20-cv-03390-X Document 17 Filed 05/19/21             Page 12 of 16 PageID 6869



matters in an entirely different bankruptcy case – especially when there is no

specificity or notice as to what is impliedly being incorporated into the record.

See Highland, No. 19-12239 (CSS), Doc. 181, at 90 of 137 (Sontchi, J.) (‘. . . but to

actually base your decision on a fact that's not in the record for the specific

proceeding would be improper . . .”).

        In this case, the bankruptcy court lacked substantive, specific evidence that

was necessary for it, as the “gatekeeper,” to determine whether the approval of the

settlement was justified. Among other things, the record is devoid of evidence

relating to Highland’s claims against Acis8 and the factual and legal basis and

amount of those claims that were released under the settlement.9 Because these

claims involve substantive evidentiary matters, they must be in the record to be




8
  The Debtor asserts that Highland’s claims against Acis are in the record because they were
“discussed” in Acis’s Second Amended Complaint that is incorporated into the proof of claim.
Brief of Appellee, at 34. But that is not accurate. All that is included in the complaint is a one-
sided, generalized and incomplete summary of Highland’s claims from the opposing party’s (Acis)
point of view, which is largely irrelevant to what the legal and factual bases of Highland’s claims
against Acis actually are. The Highland claims themselves remain outside of the record and no
testimony was put forth to discuss the basis and merits of those claims. See Hearing Transcripts at
R.2791-3094. Moreover, the Acis Claim itself is based only on its own alleged damages (i.e., $75
million), with no included offset, credit, or discount for any of Highland’s pending claims against
Acis (R. 2353) (“Acis’s claim against the Debtor, as of the Petition Date, consistent of at least
$75,000,000. . . .”). Accordingly, there is no evidence in the record as to the value of Highland’s
claims against Acis or the legal or factual underpinnings of those claims being released under the
settlement. The fact that the adjudication of Highland’s claims was incorporated into the same
proceeding as the Second Amended Complaint underlying the Acis Claim is thus irrelevant.
9
  The record is also largely devoid of the factual and legal underpinnings underlying the three
smaller payments being made to Mr. Terry and Acis under the settlement. See Brief of Appellant,
p. 25-28.


REPLY BRIEF OF APPELLANT JAMES DONDERO                                                    PAGE 11
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21                    Page 13 of 16 PageID 6870



considered. And without evidence in the record on these claims, there is an

insufficient foundation for the bankruptcy court to have approved the settlement.

See In re Neshaminy Office Bldg. Assocs., 62 B.R. 798, 804 (E.D. Pa. 1986)

(“However, it is not clear from the record that either the trustee or the Bankruptcy

Court assessed the value of the rights which NOBA would relinquish under the

settlement. It may be that the small sum which the trustee agreed to accept in

settlement of this claim is truly indicative of the value of NOBA and FAMCO’s

rights, because of the likelihood of success in litigating the claim or for some other

reason. But the record does not provide a sufficient basis for that conclusion.”).10

Even if the bankruptcy court wanted to take judicial notice of matters contained in

the separate Acis case, there is no specificity in the record as to what was being

judicially noticed. The bankruptcy court failed in its role as the independent

gatekeeper and should have closely scrutinized the proposed settlement to ensure

that the settlement was fair and equitable to all creditors and parties in interest.


10
   The Debtor asserts in its brief that Mr. Dondero did not raise the issue below. As an initial matter,
it is the bankruptcy court’s duty—regardless of whether a creditor objects or participates in a
hearing—to independently assess the merits of a proposed settlement. See Protective Comm. for
Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968).
Nevertheless, Mr. Dondero did raise these issues numerous times before the bankruptcy court by,
among other things, filing a response requesting that the court “independently assess the merits of
the proposed settlement” as required under Fifth Circuit precedent (R. 2340-2349). See In re
Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980). Mr. Dondero also repeatedly asserted, in
his pleadings and during the hearing, that the settlement agreement as a whole was not reasonable
or fair and equitable and discriminated against other creditors and parties in interest. The fact that
Highland was releasing all of its claims against Acis, while giving Acis and Terry preferable
treatment and large claims to which they were not entitled, factored into that. (R.2340-2349, 3069-
3071).


REPLY BRIEF OF APPELLANT JAMES DONDERO                                                        PAGE 12
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21         Page 14 of 16 PageID 6871



                          CONCLUSION AND PRAYER

      For the reasons set forth above and in Appellant’s Opening Brief, this Court

should reverse and remand the order approving settlement. Appellee did not meet

its burden to show that the settlement is “fair, equitable, and in the best interest of

the estate,” regardless of whether the AWECO standard is used. The bankruptcy

court, in turn, did not play the appropriate “quasi-inquisitorial” role in checking the

Appellee’s aims and in confirming that all aspects of the settlement were fully

evaluated and in compliance with Fifth Circuit law. See In re Boston & Providence

R. Corp., 673 F.2d 11, 12 (1st Cir. 1982) (“ . . . the supervising court must play a

quasi-inquisitorial role, ensuring that all aspects of the reorganization are ‘fair and

equitable’”); accord AWECO, 725 F.2d 293, 298. Even if the record had been

properly developed and the bankruptcy court had made fact-findings required to

deviate from the absolute priority rule under the law of other circuits, this settlement

is impermissible as a matter of law under the Fifth Circuit’s AWECO standard. This

Circuit does not give bankruptcy courts the discretion to deviate from the absolute

priority rule.   While the contentious color and complexity of this case urge

resolution, the law of this Circuit requires reversal and remand.




REPLY BRIEF OF APPELLANT JAMES DONDERO                                          PAGE 13
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21     Page 15 of 16 PageID 6872



Dated: May 19, 2021            Respectfully submitted,

                               /s/ William R. Howell, Jr.
                               John T. Wilson IV
                               TX 24033344 (Admitted N.D. Tex.)
                               Bryan C. Assink
                               TX 24089009 (Admitted N.D. Tex.)
                               William R. Howell, Jr.
                               NY 5091269 (Admitted N.D. Tex.)
                               BONDS ELLIS EPPICH SCHAFER JONES LLP
                               420 Throckmorton Street, Suite 1000
                               Fort Worth, Texas 76102
                               (817) 405-6900 telephone
                               (817) 405-6902 facsimile
                               Email: john.wilson@bondsellis.com
                               Email: bryan.assink@bondsellis.com
                               Email: william.howell@bondsellis.com

                               ATTORNEYS FOR APPELLANT JAMES DONDERO




                        CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on May 19, 2021, this document was
filed via the Court’s CM/ECF system, which automatically provides notice to
registered interested parties.
                                        /s/ William R. Howell, Jr.
                                        William R. Howell, Jr.




REPLY BRIEF OF APPELLANT JAMES DONDERO                                    PAGE 14
 Case 3:20-cv-03390-X Document 17 Filed 05/19/21       Page 16 of 16 PageID 6873



           CERTIFICATE OF COMPLIANCE WITH RULE 8015

      This document complies with the type-volume limit of Fed. R. Bankr. P.
8015(a)(7)(B)(ii) as it contains 3,202 words, excluding the portions of the document
exempted by Fed. R. Bankr. P. 8015(g).

                                      /s/ William R. Howell, Jr.
                                      William R. Howell, Jr.




REPLY BRIEF OF APPELLANT JAMES DONDERO                                      PAGE 15
